Citation Nr: 1414687	
Decision Date: 04/03/14    Archive Date: 04/11/14

DOCKET NO.  09-10 122	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for hypertension.


ATTORNEY FOR THE BOARD

L. J. N. Driever



INTRODUCTION

The Veteran served on active duty from January 1949 to July 1970. 

This claim comes to the Board of Veterans' Appeals (Board) on appeal of a January 2008 rating decision, in which the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, declined to reopen a claim of entitlement to service connection for cardiovascular disease (also claimed as atherosclerotic cardiovascular disease and hypertension). 

By decision issued in January 2011, the Board recharacterized the previous claim as two separate claims, reopened and granted entitlement to service connection for cardiovascular disease, and remanded the claim of entitlement to service connection for hypertension to the RO for additional development.  

This appeal is advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002). 


FINDINGS OF FACT

1.  In a rating decision dated May 1980, the RO denied the Veteran's claim for service connection for hypertensive cardiovascular disease.  The Veteran did not appeal.

2.  Some of the evidence received since May 1980 is not cumulative and redundant of the evidence previously of record but, when considered with the evidence previously of record, does not raise a reasonable possibility of substantiating the claim for service connection for hypertension.



CONCLUSIONS OF LAW

1.  The May 1980 rating decision denying the Veteran's claim for service connection for hypertensive cardiovascular disease is final.  38 U.S.C. § 4005(c) (1976); 38 C.F.R. §§ 3.104, 19.118, 19.153 (1979). 

2.  New and material evidence has not been received to reopen the claim of entitlement to service connection for hypertension.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 ("VCAA") sets forth VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).

VA, via the RO and the Board, satisfied its duties to notify and assist in this case, including by sending the Veteran letters in July 2007, October 2007 and December 2007, prior to initially deciding this claim, which informed him of his and VA's responsibilities for obtaining evidence and met all notification requirements outlined in Dingess v. Nicholson, 19 Vet. App. 473 (2006) and Kent v. Nicholson, 20 Vet. App. 1, 9-10 (in the context of a claim that has been previously denied, notice must inform the claimant of the evidence and information necessary to reopen the claim and of the evidence and information necessary to establish entitlement to the underlying claim for the benefit sought by the claimant).  VA also attempted to secure all evidence necessary for an equitable resolution of this claim, including that which the Board identified in its January 2011 remand.  See 38 C.F.R. § 3.159(c)(1)-(3) (in the context of a claim to reopen, duty to assist is limited to making reasonable efforts to obtain non-Federal department or agency records, records in the custody of a Federal department or agency and VA and military records).

The Veteran does not assert that VA violated its duty to notify or that there are any additional records that VA should obtain on his behalf.  The Board thus finds that no further notice or assistance is required.

II.  Analysis

The Veteran seeks service connection for hypertension.  He does not claim that he was diagnosed with this condition during service.  Rather, according to applications for compensation received in March 1980 and May 2007, this condition began in 1973 or 1975 (after service).  According to a written statement received in July 2008 and a VA Form 9 (Appeal to Board of Veterans' Appeals) dated March 2009, the Veteran received treatment for hypertension at Luke Air Force Base from 1973 to 1978, but manifested high diastolic blood pressure during service, including 80 during a remote duty physical (prior to going to Vietnam in 1968), 86 during a reenlistment physical (1969) and 84 during a retirement physical (1969 or 1970).  He argues that these numbers constitute pre-hypertension, a condition he had for at least two years prior to discharge from service.  In conjunction with his original claim in March 1980, he stated that he sincerely believed that his hypertension began as far back as 1967 even though it was not diagnosed at that time.

The Veteran requests that the Board apply guidelines adopted after 1980, which indicate that a diastolic pressure of 80 is ideal and that 90 is too high a standard for diagnosing hypertension.  The Veteran points out that during service, in July 1967 and again in 1973 or 1974, he presented complaining of chest pain and burning, but examiners did not take his blood pressure or conduct any other testing.  Allegedly, he had the same symptoms when a doctor finally diagnosed him with hypertension in 1973.   

To prevail on a claim for service connection, there must be competent evidence of: (1) a current disability; (2) in-service occurrence or aggravation of a disease or injury; and (3) a nexus between the in-service injury or disease and the current disability.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  When a service connection claim involves hypertension, service connection may be presumed if it is shown that a veteran served continuously for 90 days or more during a period of war or during peacetime after December 31, 1946, the condition manifested to a degree of 10 percent within one year from the date of discharge, and there is no evidence of record establishing otherwise.  38 U.S.C.A. §§ 1101, 1112(a), 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2013).  To manifest to a compensable degree, hypertension must result in diastolic pressure of predominantly 100 or more or systolic pressure of predominantly 160 or more or the appellant must have a history of diastolic pressure of 100 or more and require continuous medication for control.  See 38 C.F.R. § 4.104, Diagnostic Code (DC) 7101.  

When a chronic disease such as hypertension is at issue, a claimant may establish entitlement to service connection based on a demonstration of continuity of symptomatology.  Evidence of continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or when the diagnosis of chronicity may be legitimately questioned.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); 38 C.F.R. § 3.303(a), (b).

The RO previously denied the Veteran's claim for service connection for hypertension, then combined as part of his claim for cardiovascular disease, in a rating decision dated May 1980.  In deciding this claim, the RO considered the Veteran's service treatment records, which included no hypertension diagnosis, and post-service private treatment records, which included a 1979 hypertension diagnosis.  The RO denied the claim on the basis that there was no evidence of record establishing that the Veteran was treated for or diagnosed with hypertension during service.  

The RO notified the Veteran of his appellate rights with regard to the decision.  The Veteran did not, however, appeal it.  No new and material evidence was received within one year of that decision.  See 38 C.F.R. § 3.156(b).  The May 1980 rating decision is thus final.  38 U.S.C. § 4005(c) (1976); 38 C.F.R. §§ 3.104, 19.118, 19.153 (1979). 

The Veteran attempted to reopen this claim by application received in May 2007.  A claim that is the subject of a prior final denial may be reopened if new and material evidence is received with respect to that claim.  Once a claim is reopened, the adjudicator must review it on a de novo basis, with consideration given to all of the evidence of record.  38 U.S.C.A. § 5108 (West 2002); Evans v. Brown, 9 Vet. App. 273 (1996). 

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative, nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a) (2013).

When determining whether submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  The phrase "raise[s] a reasonable possibility of substantiating the claim" enables rather than precludes reopening, consistent with 38 C.F.R. § 3.159(c)(4), which does not require new and material evidence on each unproven element of a claim.  Id. at 120.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decision makers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.

The evidence that is considered to determine whether new and material evidence has been received is the evidence associated with the claims file since the last final disallowance of the appellant's claim on any basis.  Evans, 9 Vet. App. at 273.  This evidence is presumed credible for the purposes of reopening an appellant's claim, unless it is inherently false or untrue or, if it is in the nature of a statement or other assertion, it is beyond the competence of the person making the assertion.  Duran v. Brown, 7 Vet. App. 216 (1995); Justus v. Principi, 3 Vet. App. 510 (1992). 

The pertinent evidence that has been associated with the claims file since the RO's May 1980 rating decision includes the Veteran's written statements, summarized above, VA and private treatment records, and multiple online articles pertaining to pre-hypertension and hypertension.  Some of the private treatment records, which were part of the claims file in 1980, are duplicative and not new.  In addition, the additional medical records are cumulative and redundant, to the extent that they show that the Veteran was diagnosed with hypertension several years after his separation from service.  None of the additional medical evidence shows that the Veteran was diagnosed with hypertension during service or within one year of his separation from service; or that hypertension had its clinical onset during service or is related to any incident of service.

The other evidence, including some of the Veteran's contentions and the online articles, is new in that it is neither cumulative nor redundant of the evidence previously of record. This evidence, however, is not material.  By itself or when considered with the evidence previously of record, it does not relate to an unestablished fact necessary to substantiate this claim, namely, whether the Veteran had hypertension in service or within a year of his discharge from service, or whether his current hypertension is related to service.  The Veteran's statements do not establish this and, in fact, include admissions to the contrary.  The Veteran does not assert that he was diagnosed with hypertension in service or within a year of service (to a compensable degree or not), but rather, that he had pre-hypertension in service, which, as early as 1973, developed into hypertension.  The VA and private post-service treatment records support the Veteran's assertions in this regard and show that, since as early as 1973, the Veteran has received fairly regular treatment for hypertension.  

The online articles define pre-hypertension and explain the risks, dangers and consequences of pre-hypertension and hypertension.  Indeed, according to these articles, the Veteran had diastolic readings in service indicative of pre-hypertension, but not hypertension.  Rather, the Veteran's blood pressure did not become sufficiently severe to warrant a hypertension diagnosis until 1973 or later.  

Assuming, without deciding, that the Veteran's blood pressure readings in service were indicative of pre-hypertension, this is not material as it does not relate to an unestablished fact necessary to substantiate this claim.  The fact remains that the Veteran was not shown to have hypertension during service or for several years after service.  

The absence of evidence of hypertension in service formed the sole basis of the RO's previous denial of the claim of entitlement to service connection for hypertension.  Although, in 1980, the RO did not consider the questions of whether the Veteran had compensable hypertension within a year of his discharge from service or had demonstrated continuity of hypertension symptomatology since service, the new evidence fails to show that such is the case.  The Veteran refers to changing standards for diagnosing hypertension, but it is VA regulations that control in this case and, according to the pertinent regulation, noted above, the Veteran did not have hypertension, compensable (diastolic pressure of predominantly 100 or more or systolic pressure of predominantly 160 or more) or otherwise, prior to 1973. 

Finally, the Veteran's statements represent the only evidence of continuity of symptomatology, but not necessarily symptomatology of his hypertension.  Service and post-service treatment records confirm, as alleged, that the Veteran complained of chest pain during and after service, a symptom that is now considered part of his heart disease, not necessarily his hypertension.  Given that evidence of hypertension in service or within the year following discharge and continuity of hypertension symptomatology since service remains absent from the claims file, the Board may not reopen and must deny the Veteran's claim.  In addition, while competent to describe his symptoms, the Veteran is not competent to diagnose hypertension or determine whether any such symptoms are attributable to heart disease versus hypertension, as this is a determination that requires medical expertise.  Thus, his statements are not material.

In response to the Veteran's contentions, the Board reminds the Veteran that he is currently service connected for atherosclerotic cardiovascular disease, and in receipt of compensation for all related symptoms that are now present.  The RO appears to have contemplated all cardiovascular symptoms, including those the Veteran attributes to his hypertension, when assigning the Veteran staged ratings for his heart disease.  

In short, the Board finds that new and material evidence has not been submitted, and the petition to reopen a claim for service connection for hypertension is denied.


ORDER

New and material evidence not having been received, the claim of entitlement to service connection for hypertension is denied.


____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


